                                           Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       MAXIMILIAN KLEIN, et al.,                        Case No. 20-cv-08570-LHK (VKD)
                                                          Plaintiffs,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                    v.                                      FED. R. EVID. 502(D) ORDER
                                  10

                                  11       FACEBOOK, INC.,                                  Re: Dkt. No. 94
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Advertiser Plaintiffs1 and the Consumer Plaintiffs2 (collectively, “Plaintiffs”) in these

                                  15   consolidated actions and defendant Facebook, Inc. (“Facebook”) ask the Court to resolve their

                                  16   dispute regarding the terms of an order pursuant to Federal Rule of Evidence 502(d) that will

                                  17   govern the treatment of privileged materials disclosed during discovery. Dkt. No. 94. The Court

                                  18   held a hearing on the matter on May 25, 2021 (Dkt. Nos. 99, 104) and now orders as follows:

                                  19           1.        Paragraph 13
                                  20           With respect to paragraph 1 of the proposed order, the parties dispute whether the order

                                  21   should be limited to “inadvertent” productions of privileged material or whether it should

                                  22   encompass any disclosure of privileged material, regardless of the circumstances of that

                                  23   disclosure. More specifically, the parties disagree about how to describe the circumstances in

                                  24   which one party may clawback a privileged document that has already been produced to another

                                  25   party and avoid a finding of waiver based on the act of production.

                                  26
                                       1
                                  27     See Dkt. No. 86.
                                       2
                                         See Dkt. No. 87.
                                  28
                                       3
                                         The Court refers to the disputed paragraphs of the proposed 502(d) order using the parties’
                                       notation in the joint discovery dispute submission.
                                          Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 2 of 7




                                   1          As the parties acknowledge, no appellate court has addressed the permissible scope of an

                                   2   order entered under Rule 502(d). While some district courts have concluded that such an order

                                   3   may only apply to “inadvertent” disclosures of privileged materials, Rule 502(d) itself contains no

                                   4   such express restriction; rather, it provides that “[a] federal court may order that the privilege or

                                   5   protection is not waived by disclosure connected with the litigation pending before the court.”

                                   6   Fed. R. Evid. 502(d). In addition, the limitations on non-waiver in Rule 502(b), including that the

                                   7   disclosure was inadvertent, do not appear in Rule 502(d). The commentary to Rule 502(d)

                                   8   indicates that this subsection was intended to allow for court orders that protect against waiver in

                                   9   circumstances that do not meet the criteria of Rule 502(b). Fed. R. Evid. 502(d) advisory

                                  10   committee’s note (revised 11/28/2007) (“[T]he court order may provide for return of documents

                                  11   without waiver irrespective of the care taken by the disclosing party[.]”). At the same time, the

                                  12   commentary reflects that Congress did not intend to authorize the district courts to completely
Northern District of California
 United States District Court




                                  13   alter applicable law regarding waiver of privilege. Fed. R. Evid. 502(d) addendum to advisory

                                  14   committee’s note (statement of Congressional intent) (“This subdivision is designed to enable a

                                  15   court to enter an order, whether on motion of one or more parties or on its own motion, that will

                                  16   allow the parties to conduct and respond to discovery expeditiously, without the need for

                                  17   exhaustive pre-production privilege reviews, while still preserving each party’s right to assert the

                                  18   privilege to preclude use in litigation of information disclosed in such discovery.”).

                                  19          The parties may have different views regarding what distinguishes an “inadvertent”

                                  20   disclosure from an “intentional” disclosure, but the principal purpose of the proposed order, as the

                                  21   Court understands it, is to provide a mechanism for protecting legitimate claims of privilege

                                  22   without requiring an exhaustive pre- or post-production review of documents disclosed in

                                  23   discovery, and a mechanism for challenging post-production claims of privilege in a way that does

                                  24   not unfairly prejudice a receiving party who may have relied on the purportedly privileged

                                  25   material without knowing or suspecting the producing party’s privilege claim. Other provisions of

                                  26   the Rule 502(d) order address these concerns and belaboring the language of the order’s

                                  27   introductory paragraph does not necessarily serve these important interests. The Court notes that

                                  28   because the parties rely on Paragraph 1 to define “Protected Documents,” it is necessary is to
                                                                                          2
                                            Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 3 of 7




                                   1   make clear that the order applies to documents and accompanying metadata produced or disclosed

                                   2   in this action as to which a party asserts a claim of privilege or protection.

                                   3             Accordingly, the order shall include the following Paragraph 1:

                                   4                            Pursuant to Federal Rules of Evidence 502(d), the production
                                   5                    or disclosure of any documents and accompanying metadata
                                   6                    (“Protected Documents”), protected from discovery, including under
                                   7                    the attorney-client privilege, work product doctrine, opinion work
                                   8                    product doctrine, the joint defense or common interest privilege,
                                   9                    privacy laws and regulations, or any other immunity from discovery
                                  10                    (collectively “privilege or protection”), does not result in the waiver
                                  11                    of any privilege or protection, including subject matter waiver,
                                  12                    associated with such Protected Documents as to the receiving party
Northern District of California
 United States District Court




                                  13                    or any third parties in this or in any other state or federal proceeding
                                  14                    solely by virtue of such production or disclosure. This Order
                                  15                    provides the maximum protection allowed by Federal Rule of
                                  16                    Evidence 502(d) with regard to Protected Documents. Federal Rule
                                  17                    of Evidence 502(b) does not apply to any disputes regarding
                                  18                    Protected Documents, and instead this Stipulated 502(d) Order
                                  19                    governs all disputes regarding Protected Documents produced in this
                                  20                    litigation. Nothing contained herein requires the production of
                                  21                    Protected Documents.
                                  22             2.     Sections 2 and 54
                                  23             Sections 2 and 5 of the proposed order concern the procedures that apply when one party

                                  24   issues a clawback notice for a Protected Document. Plaintiffs argue that a party should be

                                  25   permitted to sequester a document for which a claim of privilege has been made so that the party

                                  26   may challenge the claim. Facebook argues that such document should be returned or destroyed

                                  27

                                  28   4
                                           The discussion here also implicates provisions in Section 3 of the proposed order.
                                                                                          3
                                          Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 4 of 7




                                   1   pending resolution of any challenge.

                                   2             This dispute arises against the back drop of Rule 26(b)(5)(B) of the Federal Rules of Civil

                                   3   Procedure, which provides that “[a]fter being notified [of a privilege claim], a party must promptly

                                   4   return, sequester, or destroy the specified information and any copies it has [and] must not use or

                                   5   disclose the information until the claim is resolved . . . .” Fed. R. Civ. P. 26(b)(5)(B). Both

                                   6   parties’ positions deviate from what Rule 26(b)(5) provides: Plaintiffs propose to use the

                                   7   Protected Document to challenge a privilege claim, whereas Rule 26(b)(5) does not permit the use

                                   8   Plaintiffs contemplate. See Fed. R. Civ. P. 26(b)(5) advisory committee’s notes (2006

                                   9   amendment) (“In presenting the question [of whether information is privileged or protected], the

                                  10   [receiving] party may use the content of the information only to the extent permitted by the

                                  11   applicable law of privilege, protection for trial-preparation material, and professional

                                  12   responsibility.”). Facebook proposes to require the return or destruction of the Protected
Northern District of California
 United States District Court




                                  13   Document, whereas Rule 26(b)(5) permits sequestration as well.

                                  14             The parties agree that this action will involve a large volume of production from Facebook.

                                  15   In addition, Facebook persuasively argues that its production is likely to include a significant

                                  16   number of Protected Documents. The Court agrees with Facebook that once a party is alerted to

                                  17   the existence of a Protected Document in the production, that party generally has an obligation to

                                  18   refrain from examining the document. However, if the receiving party has already examined the

                                  19   document and developed work product referring to the document, it is neither practical nor fair to

                                  20   require that party to destroy such work product, pending resolution of its challenge to the claim of

                                  21   privilege.

                                  22             In the context of this action, the Court concludes that the following approach will provide

                                  23   the best mechanism for managing the treatment of Protected Documents subject to a clawback

                                  24   notice:

                                  25             (a) The clawback notice must be as specific as possible in identifying the basis for the

                                  26   privilege claimed, and must include at least the information required by Rule 26(b)(5)(A)(ii);

                                  27             (b) A party receiving a clawback notice must return or destroy the Protected Document;

                                  28             (c) A party receiving a clawback notice may sequester any notes or other work product
                                                                                           4
                                          Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 5 of 7




                                   1   that refers to or excerpts the contents of the Protected Document;

                                   2          (d) In the event of a challenge to a claim of privilege or a dispute about the claim, the

                                   3   producing party will submit the Protected Document for in camera review by the Court if any

                                   4   party requests its submission, or at the Court’s request;

                                   5          (e) The receiving party must not use or disclose the Protected Document or any work

                                   6   product referring to its contents until the disputed privilege claim is resolved; and

                                   7          (f) If one party issues clawback notices for more than 100 documents within a seven-day

                                   8   period, the receiving party may have an additional seven days business days to challenge the

                                   9   clawback notice.

                                  10          3.      Section 3
                                  11          Section of 3 of the proposed order concerns the procedures that apply when a receiving

                                  12   party discovers a document in another party’s production that it reasonably believes is privileged.
Northern District of California
 United States District Court




                                  13   The parties agree that a receiving party must give notice within four business days of such

                                  14   discovery, after which the producing party must serve a clawback notice. The parties dispute

                                  15   whether the producing party should have to deadline for service of the clawback notice.

                                  16          The Court agrees with Plaintiffs that the producing party should have a deadline to serve a

                                  17   clawback notice in these circumstances, and will require the producing party to serve a clawback

                                  18   notice within 10 business days of receipt of the Production Notice if it wishes to assert a privilege

                                  19   claim with respect to the document at issue.

                                  20          4.      Section 4
                                  21          Section 4 of the proposed order concerns the procedures that apply to Protected Documents

                                  22   used in deposition or hearings. The parties dispute several aspects of these procedures. Plaintiffs’

                                  23   principal concern is that privilege claims should not be permitted to unnecessarily and unfairly

                                  24   disrupt deposition testimony. Facebook’s principal concern is that a party should not be permitted

                                  25   to use a document that has been identified as privileged in a deposition and obtain deposition

                                  26   testimony about it.

                                  27          As discussed at the hearing, the Court’s view is that the usual procedures that govern

                                  28   privilege issues arising in deposition should apply to this action. Specifically:
                                                                                         5
                                          Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 6 of 7




                                   1          (a) If a party believes a Protected Document is about to be used in a deposition, the party

                                   2   must object on the record, must state the basis for the privilege claim, and must demand that the

                                   3   document be clawed back.

                                   4          (b) If the Protected Document is capable of redaction to excise privileged material, the

                                   5   party making the privilege claim must promptly make redactions to the document and permit the

                                   6   witness to testify as to the non-privileged material in the document. This redaction must be

                                   7   accomplished in such a way as to permit the deposition to continue with minimal disruption.

                                   8          (c) Once alerted to the privilege claim, the party conducting the deposition must avoid

                                   9   eliciting testimony about the portions of the Protected Document that are claimed to be privileged,

                                  10   until any disputes about the privilege claim are resolved.

                                  11          By its terms (see Paragraph 1), the proposed Rule 502(d) order applies to documents and

                                  12   metadata, which are expected to be produced in large volumes without advance, document-
Northern District of California
 United States District Court




                                  13   specific privilege review. Deposition testimony does not pose the same risk of disclosure of

                                  14   privileged information as this contemplated document production. However, both parties propose

                                  15   that the Rule 502(d) order include a provision that addresses transcripts of deposition testimony.

                                  16   See Dkt. No. 94-1 at ECF 5:26-6:5. While the Court expects the parties to object to the disclosure

                                  17   of privileged information at the time of the deposition, the Court appreciates that some claims of

                                  18   privilege may not be identified until after a transcript is prepared. In such circumstances, it is

                                  19   important that the privilege claim be made promptly. The party claiming privilege shall make the

                                  20   claim within 10 business days of receiving a rough transcript, or if no rough transcript is received,

                                  21   within 10 business days of receiving the final transcript.

                                  22          As discussed on the record, the parties shall confer further regarding the procedures that

                                  23   will govern documents identified as having been relied on or considered in an expert report as to

                                  24   which a party later claims a privilege applies. The Court agrees with Plaintiffs that there should be

                                  25   a deadline for raising such claims of privilege, particularly as to documents on which an expert has

                                  26   expressly relied, so as not to prejudice the party using that expert. After conferring further, the

                                  27   parties may include such a provision in the Rule 502(d) order or may prepare a separate proposed

                                  28   order to govern documents identified in expert reports.
                                                                                          6
                                          Case 5:20-cv-08570-LHK Document 105 Filed 06/03/21 Page 7 of 7




                                   1          5.      Section 6

                                   2          Plaintiffs propose two miscellaneous provisions that seek to preserve a party’s ability to

                                   3   make arguments or request relief not foreclosed by the Rule 502(d) order. The Court agrees with

                                   4   Facebook that these miscellaneous provisions are unnecessary, and they shall not be included in

                                   5   the Rule 502(d) order.

                                   6                                                    ***

                                   7          The parties shall file for the Court’s review and approval a Rule 502(d) order that reflects

                                   8   the Court’s resolution of their disputes, as set forth above. The order shall be filed no later than

                                   9   June 11, 2021.

                                  10          IT IS SO ORDERED.

                                  11   Dated: June 3, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     VIRGINIA K. DEMARCHI
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          7
